

	

		II

		109th CONGRESS

		1st Session

		S. 438

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			

				Mr. Ensign (for himself,

			 Mrs. Lincoln, Mr. Hagel, Mrs.

			 Murray, Mr. Bingaman,

			 Mr. Corzine, Mr. Johnson, Ms.

			 Collins, and Mr. Hatch)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to repeal the medicare outpatient rehabilitation therapy

		  caps.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Medicare Access to Rehabilitation

			 Services Act of 2005.

		

			2.

			Outpatient therapy cap repeal

			Section 1833 of the

			 Social Security Act (42 U.S.C. 1395(l))

			 is amended by striking subsection (g).

		

